Exhibit 10.27


 
AMENDMENT TO
CONTINGENT PAYMENT AGREEMENT
BETWEEN
BIOVEST INTERNATIONAL, INC.
AND
VALENS OFFSHORE SPV I, LTD.
 
This Amendment dated August 2, 2013 (this “Amendment”) is to the Contingent
Payment Agreement dated as of November 17, 2010 (the “Agreement”), by and
between BIOVEST INTERNATIONAL, INC., a Delaware corporation (“Biovest”), and
VALENS OFFSHORE SPV I, LTD., a Cayman Islands company (the “Company”).  Unless
otherwise defined herein, capitalized terms used herein shall have the meaning
ascribed to such terms in theAgreement.
 
RECITALS
 
WHEREAS, Biovest (along with its former subsidiaries, Biovax, Inc., AutovaxID,
Inc., Biolender, LLC, and Biolender II, LLC), was previously a debtor and debtor
in possession in the jointly administered bankruptcy cases of Biovest and its
aforementioned subsidiaries (the “Initial Biovest Bankruptcy Case”) filed in the
United States Bankruptcy Court for the Middle District of Florida, Tampa
Division (the “Bankruptcy Court”);
 
WHEREAS, by order dated November 2, 2010, the Bankruptcy Court entered an order
in the Initial Biovest Bankruptcy Case confirming the First Amended Joint Plan
of Reorganization (the “2010 Plan of Reorganization”);
 
WHEREAS, in accordance with the 2010 Plan of Reorganization, Biovest entered
into a Term Loan and Security Agreement, dated as of November 17, 2010, by and
among Biovest, LV Administrative Services, Inc., as administrative and
collateral agent for the Lenders, and the Lenders party thereto (the “Security
Agreement”);
 
WHEREAS, pursuant to the terms and conditions of the Security Agreement, Biovest
entered into a Contingent Payment Agreement with the Company and other
Contingent Payment Agreements in order to grant contingent payments to each of
the Company, Erato Corp. (now known as Calliope Corporation), Valens Offshore
SPV II, Corp., Valens U.S. SPV I, LLC, and PSource Structured Debt Limited
(collectively, the “Contingent Payment Payees”) , (a) in the aggregate amount of
six and twenty-five hundredths percent (6.25%) of the Gross Revenue derived from
the sale, license or other disposition of the Biovest Biologic Products received
by Biovest or its Affiliates (the “Aggregate Biovest Contingent Payment”) and
(b) in the aggregate amount of  six and twenty-five hundredths percent (6.25%)
of the Gross Revenue derived from the sale, license or other disposition of the
Biovest Biologic Products received by Sublicensees and Transferees (the
“Aggregate Sublicensee/Transferee Contingent Payment”) as more particularly
described below;
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, on March 6, 2013, Biovest subsequently filed in the Bankruptcy Court a
new voluntary case for reorganization under Chapter 11 of Title 11 of the United
States Code, 11 U.S.C. §§ 101 et.seq. (the “New Biovest Bankruptcy Case”);
 
WHEREAS, by an Order dated June 28, 2013, in the New Biovest Bankruptcy case,
the Bankruptcy Court confirmed the First Amended Plan of Reorganization of
Biovest (the “2013 Plan of Reorganization”);
 
WHEREAS, pursuant to the 2013 Plan of Reorganization, Corps Real, LLC (“Corps
Real”) and the Contingent Payment Payees have agreed to allocate the Contingent
Payments 4.75% to the Contingent Payment Payees and 1.50% to Corps Real and/or
its designee; and
 
WHEREAS, to give effect to the reallocation of the Contingent Payments, Biovest
and the Company have agreed to enter into this Amendment.
 
NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
 
1.           The Aggregate Biovest Contingent Payment and the Aggregate
Sublicensee/Transferee Contingent Payment are each hereby reduced from six and
twenty-five hundredths percent (6.25%) to four and seventy-five hundredths
percent (4.75%).
 
2.           Except as amended hereby, the Agreement remains in full force and
effect.
 
3.           The Amendment may be executed in one or more counterparts, each of
which shall constitute an original and all of which taken together shall be one
and the same instrument.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Parties has caused this Amendment to Contingent
Payment Agreement to be executed by its duly authorized officer as of the day
and year first above written.
 

 
BIOVEST INTERNATIONAL, INC.
                 
 
By: /s/ David Moser         Name: David Moser     Title:
Secretary
                   
VALENS OFFSHORE SPV I, LTD.
            By:
Valens Capital Management, LLC,
its investment manager
                    By: /s/ Eugene Grin    
Name:
Eugene Grin    
Title:   
Authorized Signatory  

 
 
3

--------------------------------------------------------------------------------